AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                       NorthernDistrict
                                                    __________ Districtof
                                                                        of__________
                                                                          California


        FERNANDO MIGUEL SORIA, individually,                         )
                                                                     )
                                                                     )
                                                                     )
                            Plaintiff(s)                             )
                                                                     )
                                v.                                           Civil Action No. 3:18-cv-6168
                                                                     )
            County of Alameda, See Attached.                         )
                                                                     )
                                                                     )
                                                                     )
                           Defendant(s)                              )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) County of Alameda, 1221 Oak Street, Oakland, CA 94612

                                           Justin Linn, Erik McDermott, Stephen Sarcos, and Sarah Krause, 5325 Broder Blvd,
                                           Dublin, CA 94568




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: John L. Burris, DeWitt M. Lacy, and K. Chike Odiwe
                                           Law Offices of John L. Burris
                                           7677 Oakport Street, Suite 1120
                                           Oakland, CA 94621



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT


Date:
                                                                                          Signature of Clerk or Deputy Clerk
AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 3:18-cv-6168

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
                                   Attachment to Summons
                         FERNANDO MIGUEL SORIA, individually,
                                                        Plaintiff,
                                                         v.


    COUNTY OF ALAMEDA, a municipal corporation; JUSTIN LINN, individually and his
  official capacity as a deputy for the COUNTY OF ALAMEDA Sheriff’s Department; ERIK
 MCDERMOTT, individually and in his capacity as a deputy for the COUNTY OF ALAMEDA
Sheriff’s Department; STEPHEN SARCOS, individually and in his official capacity as a deputy
for the COUNTY OF ALAMEDA Sheriff’s Department; SARAH KRAUSE, individually and in
her official capacity as a deputy for the COUNTY OF ALAMEDA Sheriff’s Department; DOES
 1-10, inclusive; individually and in their capacities as law enforcement agents and/or personnel
                     for the COUNTY OF ALAMEDA Sheriff’s Department,


                                                      Defendants.
